PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT




                                     No. 07-2163


                                  ERIC GREENE
                                   also known as
                               JARMAINE Q. TRICE

                                           v.

          JOHN A. PALAKOVICH; THE DISTRICT ATTORNEY OF THE
         PHILADELPHIA COUNTY; THE ATTORNEY GENERAL OF THE
                       STATE OF PENNSYLVANIA

                                           Eric Greene,
                                               Appellant


                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            District Court No. 04-cv-05200
                  District Judge: The Honorable Clifford Scott Green


                                Argued March 8, 2010

               Before: AMBRO, SMITH, and MICHEL,* Circuit Judges

                            (Opinion Filed: May 28, 2010)

                  ORDER AMENDING DISSENTING OPINION


  *
     At the time this matter was submitted to the Court, Judge Michel, who sat by
designation, was a member of the panel. As Judge Michel retired from the Federal bench
on May 31, 2010, this order is filed by a quorum of the panel. 28 U.S.C. § 46(d).
AMBRO, Circuit Judge

     IT IS NOW ORDERED that the published Dissenting Opinion in the above case filed
May 28, 2010, be amended as follows:

      On page 14, carryover paragraph, line 6, change “bright-line” to “bright line”.

      On page 19, footnote 9, line 4, change “[its]” to “[their]”.

      On page 22, carryover paragraph, line 7, change “places” to “does not place”.


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge

Dated: July 22, 2010




                                             2